The constitution of the United States is the highest law of the land, and the ultimate authority in its interpretation is the supreme court of the United States. In my opinion, the recent decisions of that court cited in the dissenting opinion of Chief Justice Blake, particularly the Thornhill *Page 584 
and Carlson cases, hold, in effect, that peaceful picketing of the character here under consideration is a valid exercise of the fundamental rights of freedom of speech and freedom of the press secured by the Federal constitution against abridgment by the states. It seems to me that such decisions should be regarded as controlling in the instant case, and I therefore dissent.
                       ON PETITION FOR REHEARING.                      [En Banc. February 5, 1941.]
PER CURIAM.
Since the filing of the opinion in this case, respondents have filed a petition for rehearing, in which our attention is called to the fact that, in the majority opinion, we erroneously remanded the case to the trial court, "with instruction to enter judgment permanently enjoining respondents, their agents or employees, from picketing appellants' places of business." It is apparent that the objection regarding the instruction to the trial court is properly made, and the last paragraph of the majority opinion will therefore be corrected to read:
"The judgment of the trial court is reversed, with instruction to enter an order overruling respondents' demurrer to appellants' complaint."
In all other respects, the petition for rehearing will be denied.